Citation Nr: 1030379	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  04-25 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of an 
abdominal hysterectomy with bilateral salpingo-oophorectomy.

3.  Entitlement to service connection for a disorder of the 
spine, to include the cervical, thoracic, and lumbosacral spine. 

4.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

5.  Entitlement to service connection for left carpal tunnel 
syndrome.

6.  Entitlement to service connection for right carpal tunnel 
syndrome.  

7.  Entitlement to an increased rating for major depression with 
panic disorder and agoraphobia, rated 30 percent from August 9, 
2002 through October 4, 2007.

8.  Entitlement to an increased rating for major depression with 
panic disorder and agoraphobia, rated 50 percent from October 5, 
2007.

9.  Entitilement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from April 1973 to February 1993.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a May 2003 rating decision of the Cleveland, Ohio, 
VA Regional Office (RO).  During the appeal process, the RO in 
St. Petersburg, Florida, assumed jurisdiction of the case.

This case has previously come before the Board.  Most recently, 
in January 2007, the matters were remanded to the agency of 
original jurisdiction (AOJ) for additional development.  The case 
has been returned to the Board for further appellate review.  

In light of the Board's determination below that new and material 
has been presented sufficient to reopen the claim of entitlement 
to service connection for a low back disability, the Board has 
rephrased the issue in regard to the claims pertaining to the 
spine as one for service connection for a disorder of the spine, 
to include the cervical, thoracic, and lumbosacral spine, as 
reflected on the title page.  

In addition, the AOJ has assigned a 30 percent evaluation for 
major depression with panic disorder and agoraphobia, from August 
9, 2002, and in a November 2007 rating decision, the evaluation 
was increased to 50 percent, from October 5, 2007.  The Board 
notes that since the increase to 50 percent did not constitute a 
full grant of the benefits sought, the increased rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).

The Board notes that in February 2008, the AOJ issued a statement 
of the case pertaining to whether new and material evidence had 
been submitted sufficient to reopen a claim of entitlement to 
service connection for a gastrointestinal disorder and in regard 
to the initial evaluation of service-connected sinusitis.  The 
February 2008 letter accompanying the statement of the case 
reflects that the Veteran was advised of the need to timely file 
a substantive appeal if she desired appellate review.  The appeal 
in regard to those issues was not perfected, and thus, the issues 
are not before the Board.  

The issues of entitlement to service connection for a disorder of 
the spine, to include the cervical, thoracic, and lumbosacral 
spine, for residuals of a total abdominal hysterectomy with 
bilateral salpingo-oophorectomy, and for left and right carpal 
tunnel syndrome, as well as the issues regarding the evaluation 
of the service-connected psychiatric impairment, to include major 
depression with panic disorder and agoraphobia and PTSD, being 
remanded are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Service connection for a low back disabilitiy, and for a 
total abdominal hysterectomy with bilateral salpingo-
oophorectomy, was denied in a May 1995 rating decision.  The 
Veteran did not appeal that decision.

2.  The evidence added to the record since the May 1995 rating 
decision pertaining to the issues of entitlement to service 
connection for a low back disability, and for residuals of a 
total abdominal hysterectomy with bilateral salpingo-
oophorectomy, is relevant and probative and relates to an 
unestablished fact necessary to substantiate each claim.

3.  There is competent evidence tending to establish that PTSD is 
attributable to service.  


CONCLUSIONS OF LAW

1.  The May 1995 rating decision, which denied entitlement to 
service connection for a low back disability, is final.  Evidence 
received since that decision is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2009).

2.  The May 1995 rating decision, which denied entitlement to 
service connection for residuals of a total abdominal 
hysterectomy with bilateral salpingo-oophorectomy, is final.  
Evidence received since that decision is new and material and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2009).

3.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  The claims addressed herein are being granted.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.


I.  New & Material Evidence

Criteria

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  If no notice of disagreement is filed within the 
prescribed period, the action or determination shall become final 
and the claim will not thereafter be reopened or allowed except 
as may be provided by regulations not inconsistent with this 
title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 20.201, 
20.1103.

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is received.  38 
U.S.C.A. §§ 5108, 7105.  A claim will be reopened and the former 
disposition reviewed if new and material evidence is presented or 
secured with respect to the claim, which has been disallowed.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, 
when "new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

II.  Service Connection

Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2009).  Service connection 
basically means that the facts, shown by evidence, establish that 
a particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  38 C.F.R. 
§§ 3.303, 3.304 (2009).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303 (2009).


Analysis

A.	 Low back disability and residuals of a total abdominal 
hysterectomy

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The issues of entitlement to service connection for a low back 
disability, and for residuals of a total abdominal hysterectomy 
with bilateral salpingo-oophorectomy, were previously addressed 
and denied by the AOJ in a May 1995 rating decision.  At the time 
of that decision, the record included the service treatment 
records, statements from the Veteran, and post service medical 
records.  The evidence was reviewed and service connection for 
chronic low back pain, and for residuals of a total abdominal 
hysterectomy with bilateral salpingo-oophorectomy, was denied.  
38 U.S.C.A. § 7105.  That decision is final.  If new and material 
evidence is presented or secured with respect to a claim that has 
been disallowed, however, the Secretary shall reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.

At the time of the prior decision in May 1995, the AOJ determined 
that while the Veteran complained of backaches during service, 
the evidence did not establish that the Veteran had a chronic 
back disability.  In addition, the decision noted that the total 
abdominal hysterectomy with bilateral salpingo-oophorectomy was 
an elective procedure, and thus, not a disease or injury.  

Since that determination, the Veteran has applied to reopen her 
claims of entitlement to service connection for a low back 
disability, and for residuals of a total abdominal hysterectomy 
with bilateral salpingo-oophorectomy.  The evidence received 
since the prior final denial in May 1995 is new and material.  

In a November 1997 VA record, complaints of back pain and 
tenderness to the paravertebral muscle of the thoracic spine were 
attributed to muscle spasm.  The impression of x-ray examination 
in March 2000 was straightening of the thoracic kyphosis, noted 
to possibly be due to muscle spasm.  An August 2002 record notes 
thoracic and cervical strain, and a November 2004 record reflects 
complaints of pain over the thoracic spine midline with 
palpation, with additional relevant complaints and/or findings, 
to include neck pain and spasms in April 2007.  

In addition, VA treatment records, dated from April 2005 to 
September 2006, note the Veteran's hysterectomy in 1984 was for 
endometriosis.  In addition, in a statement prepared in 
association with a May 2004 VA examination request, the AOJ noted 
that while service records reflect that the procedure was 
elective, such may have caused a misunderstanding or 
misperception, as the service records showed long-term 
gynecological problems during service.  In addition, VA records, 
dated in January 2006, associated with the claims file following 
the Board remand, note incontinence, diarrhea, and stomach cramps 
of the same type that she had at the time of the in-service 
hysterectomy, and an April 2005 record notes an upset stomach.  

This evidence, if accepted as true, appears to raise a 
possibility of substantiating the claims.  The Board finds that 
the Veteran has submitted new and material evidence.  Therefore, 
the claims for service connection for a low back disability, and 
for residuals of a total abdominal hysterectomy with bilateral 
salpingo-oophorectomy, are reopened.

B.	PTSD

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2009); a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and, credible supporting evidence 
that the claimed in-service stressor occurred.  38 U.S.C.A. 
§ 1154 (West 2002); 38 C.F.R. § 3.304(f) (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Veteran asserts that she has PTSD as a result of service.  
Having reviewed the record, the Board finds a relative equipoise 
in the evidence, and thus, a finding in favor of service 
connection for PTSD is supportable.  

The October 1972 service entrance examination report shows that 
psychiatric examination was normal.  The Board notes that while 
the Veteran indicated that she had or had had frequent trouble 
sleeping and depression or excessive worry on the accompanying 
medical history to the entrance examination report, and while the 
November 1992 Medical Board report notes dysthymia existed prior 
to service and a childhood assault was noted, PTSD was not noted 
at service entrance, and there is not clear and unmistakable 
evidence that PTSD preexisted service and was not aggravated by 
service.  38 USCA. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2009).  Thus, the Veteran is entitled to the presumption of 
soundness at service entrance.  

In addition, service records, to include the November 1992 
Medical Board report, note various symptoms, such as suicidal 
ideation and panic attacks, and service connection has been 
established for major depression with panic disorder and 
agoraphobia, and an eating disorder.  Further, service personnel 
records reflect service in Japan and the October 2007 VA 
examination report notes the Veteran's history of assault during 
service while stationed in Japan.  The October 2007 VA 
psychologist concluded that, based on a review of the claims 
file, clinical findings, and evaluation of the Veteran, the 
Veteran's PTSD is related to the identified assault during 
service.  

Consistent with the October 2007 opinion is the April 2003 VA 
physician's opinion to the effect that impairment in social 
functioning due to PTSD is related to an identified in-service 
stressor(s) and that PTSD was interrelated with the service-
connected depression and panic disorder with agoraphobia, as well 
as dysthymia.  The Board notes that a May 1992 record reflects 
the Veteran's complaints that she was stressed because her 
superior expected too much from her, and that she was considering 
initiating a complaint with respect to her superior.  

In this case, the Board finds that there is competent evidence 
tending to establish that the Veteran's claimed stressor is 
related to her fear associated with a traumatic experience during 
service.  The April 2003 and October 2007 VA examiners have both 
independently confirmed that the claimed stressor is adequate to 
support a diagnosis of PTSD, and the claimed stressor is not 
inconsistent with the circumstances of the Veteran's service.  
Also, the Veteran's symptoms have been clinically demonstrated to 
be related to the claimed stressor in service.  38 U.S.C.A. § 
1154(a).  Thus, service connection for PTSD is warranted.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.


ORDER

The application to reopen the claim of entitlement to service 
connection for chronic low back pain is granted.  

The application to reopen the claim of entitlement to service 
connection for residuals of a total abdominal hysterectomy with 
bilateral salpingo-oophorectomy is granted.  

Service connection for PTSD is granted.  


REMAND

Service connection for PTSD has herein been granted.  In light of 
the grant, the Board finds that a VA examination is warranted to 
determine the degree of impairment due to psychiatric symptoms 
associated with service-connected psychiatric impairment, 
includinig both PTSD and major depression with panic disorder and 
agoraphobia.  

In addition, in August 2002, the Veteran asserted that her 
service-connected disabilities precluded employment, and the 
October 2007 VA examination report reflects that the Veteran is 
unemployed due to, among other things, psychiatric symptoms.  In 
Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), the Court held 
that when entitlement to a total disability rating based on 
individual unemployability (TDIU) is raised during the 
adjudicatory process of an underlying disability or during the 
administrative appeal of the initial rating assigned for that 
disability, it is part of the claim for benefits for the 
underlying disability.  As such, entitlement to a TDIU is to be 
considered part of the claim in regard to the degree of 
impairment due to service-connected disabilities.  

The Board notes that January 2003 VA record reflects that the 
Veteran was a participant in the VA vocational rehabilitation 
program and the April 2003 VA examination report notes that the 
Veteran was last employed in April 2002.  The vocational 
rehabilitation folder has not been associated with the claims 
file.  

In addition, the Veteran asserts entitlement to a disorder of the 
spine, to include the cervical, thoracic, and lumbosacral spine.  
In this case, there are relevant findings during service and 
relevant post-service findings, to include cervical and thoracic 
spine strain with low back pain, and insufficient evidence upon 
which to base a determination.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Thus, the Veteran should be afforded a VA 
examination in association with the claim of entitlement to 
service connection for a disorder of the spine, to include the 
cervical, thoracic, and lumbosacral spine.  

A September 2006 VA record notes neck pain secondary to stress 
and spasm.  As noted, service connection has been established for 
PTSD and major depression with panic disorder and agoraphobia.  
The Board notes that except as provided in 38 C.F.R. § 3.300(c), 
disability that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310 (2009).  When aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order to warrant 
service connection on a secondary basis for a claimed disorder, 
the evidence must show that the veteran's service-connected 
disability either caused or aggravated the claimed disorder.  The 
Veteran must be afforded RO adjudication of the claim for service 
connection for a back disability as secondary to service-
connected psychiatric disability, prior to appellate 
consideration of the matter.

In addition, the Veteran asserts entitlement to service 
connection for residuals of a total abdominal hysterectomy with 
bilateral salpingo-oophorectomy in 1984.  In this case, there are 
relevant findings during service and relevant post-service 
findings in regard to the claim pertaining to entitlement to 
service connection for residuals of a total abdominal 
hysterectomy with bilateral salpingo-oophorectomy and 
insufficient evidence upon which to base a determination.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Veteran 
should be afforded a VA examination in association with the claim 
of entitlement to service connection for residuals of a total 
abdominal hysterectomy with bilateral salpingo-oophorectomy.  

Lastly, the Veteran asserts entitlement to service connection for 
carpal tunnel syndrome of the wrists.  In this case, there are 
relevant findings during service and relevant post-service 
findings in regard to the claim pertaining to the wrists and 
insufficient evidence upon which to base a determination.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Veteran 
should be afforded a VA examination in association with the claim 
of entitlement to service connection for carpal tunnel syndrome 
of the wrists.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate the Veteran's 
vocational rehabilitation folder with the 
claims file.  

2.  The AOJ should schedule the Veteran for a 
VA orthopedic examination to determine the 
nature, existence and etiology of all 
disorders of the spine, to include the 
cervical, thoracic and lumbosacral spine, as 
well as to determine the nature, existence 
and etiology of all disorders of the right 
and left wrists.  The claims file should be 
made available in conjunction with the 
examination and the examiner's attention 
should be directed to this remand.  All 
necessary tests should be accomplished.  

The AOJ should request that the examiner 
express an opinion in terms of whether it is 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any identified disorder of the cervical, 
thoracic and/or lumbosacral spine, or of 
either wrist, was manifested during service 
or within the initial year after separation, 
or otherwise related to service, and whether 
any identified disorder of the cervical, 
thoracic and/or lumbosacral spine is 
proximately due to, or aggravated by, 
service-connected psychiatric disability.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for all opinions provided.

3.  The AOJ should schedule the Veteran for a 
VA gynecological examination to determine the 
nature, existence and etiology of any 
residual disability of the in-service total 
abdominal hysterectomy with bilateral 
salpingo-oophorectomy.  The claims file 
should be made available for review in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  All necessary tests should be 
accomplished.  The AOJ should request that 
the examiner provide an opinion as to whether 
there was a medical basis for the in-service 
procedure.  In addition, the AOJ should 
request that the examiner express an opinion 
in terms of whether it is "more likely than 
not" (meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less likely 
than not" or "unlikely" (meaning that there 
is a less than 50% likelihood) that there is 
residual disability due to the total 
abdominal hysterectomy with bilateral 
salpingo-oophorectomy.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

4.  The AOJ should schedule the Veteran for a 
VA examination to determine the degree of 
impairment due to the service-connected 
symptoms of a psychiatric nature, to include 
in association with service-connected major 
depression with panic disorder and 
agoraphobia and PTSD.  The claims file should 
be made available in conjunction with the 
examination and the examiner's attention 
should be directed to this remand.  All 
necessary tests should be accomplished.  The 
AOJ should request that the examiner provide 
an opinion in regard to the degree of 
impairment due to the service-connected 
psychiatric disabilities, and particularly in 
association with major depression with panic 
disorder and agoraphobia and PTSD.  The AOJ 
should request that the examiner provide an 
opinion as to whether the Veteran's service-
connected disabilities preclude substantially 
gainful employment, and if so, the date upon 
which such impairment occurred, to the extent 
possible.  If any increase(s) in the degree 
of impairment due to the service-connected 
psychiatric disabilities is identified during 
the relevant rating periods on appeal, the 
date of any increase should be identified, to 
the extent possible.  A complete rationale 
should accompany all opinions provided.  

5.  In light of the above, the AOJ should 
adjudicate the issues of entitlement to 
service connection for a spine disability, to 
include the cervical, thoracic and 
lumbosacral spine, entitlement to service 
connection for a spine disability, to include 
the cervical, thoracic and lumbosacral spine, 
as secondary to service-connected psychiatric 
disability, entitlement to service connection 
for residuals of a total abdominal 
hysterectomy with bilateral salpingo-
oophorectomy, entitlement to service 
connection for left carpal tunnel syndrome, 
entitlement to service connection for right 
carpal tunnel syndrome, entilement to an 
increased rating for service-connected 
psychiatric disability, to include PTSD, 
major depression with panic disorder and 
agoraphobia, (currently rated 30 percent 
prior to October 5, 2007 and rated 50 percent 
from October 5, 2007), and entitlement to a 
TDIU.  The AOJ should review all opinions 
obtained for adequacy and any further 
development necessary in that regard should 
be accomplished prior to returning the claims 
file to the Board.  If any benefit sought on 
appeal remains denied, a supplemental 
statement of the case should be issued and 
the Veteran afforded a reasonable opportunity 
in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


